MEMORANDUM**
Larry Ray Eames, a federal prisoner, appeals pro se the district court’s order denying his motion for production of a sealed transcript of a pre-trial proceeding in his criminal ease. On July 24, 2003, the district court granted Eames’ motion to unseal the pre-trial hearing for transcrip*237tion purposes. Accordingly, this appeal is dismissed as moot.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.